DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims require the limitation “the projecting end of the second vertical wall part”. At the instant, the limitation has no antecedent of basis. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by JP 2007009478 to Minemura.

    PNG
    media_image1.png
    831
    1570
    media_image1.png
    Greyscale

Minemura discloses an escutcheon configured to mount a handle base (4) pivotally supporting an interior door handle (9) on a door trim including a handle opening.
The escutcheon comprise a first vertical wall part covering a circumference of a handle base vertical wall part having a shape of a frame; a second vertical wall part having a shape of a frame continuous in a circumferential direction along the handle opening, the second vertical wall part having its height set corresponding to a clearance between a projecting end of the handle base vertical wall part and a back surface of the door trim (3a); and a continuous part connecting between the first vertical wall part and the second vertical wall part.
The second vertical wall part is set to become flush with the handle base vertical wall part.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007009478 to Minemura in view of US Pat No 10,458,161 to Kunimatsu et al (Kunimatsu).

    PNG
    media_image2.png
    553
    721
    media_image2.png
    Greyscale


Minemura discloses the opposite, that the escutcheon comprises a first hook (not shown) that will engage a 1st engaging part (8) on the handle base vertical wall part.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the hook at the handle base vertical part and the engaging part at the escutcheon, since the reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art.  
Minemura also fails to disclose a second engaging part configured to engage with a second hook part provided around the handle opening on the back surface of the door trim so that the escutcheon is mounted on the door trim.

    PNG
    media_image3.png
    750
    1328
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the escutcheon/door trim described by Minemura with an engaging feature, as taught by Kunimatsu, in order to provide extra securement of the escutcheon with the door,

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007009478 to Minemura in view of JP 2008014089 to Masato.
Minemura fails to disclose that the core member of the door trim is provided with a surface member bonded and being folded back on a back surface side from an edge of the handle opening.

    PNG
    media_image4.png
    687
    898
    media_image4.png
    Greyscale

Masato teaches that it is well known in the art to provide a surface member covering a core member of the door trim (6) bonded and being folded back on a back surface side from an edge of the handle opening.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the core member described by Minemura with a surface member, as taught by Masato, in order to provide protection to the desired area of the core member.



Allowable Subject Matter
Claims 3 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 9 will also be allowed since the claim depends from claim 3 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/Carlos Lugo/
Primary Examiner
Art Unit 3675



January 31, 2022